Citation Nr: 1542216	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for tremors, to include as secondary to service-connected major depressive disorder.

4.  Entitlement to a disability evaluation in excess of 40 percent for severe lumbar myositis, L4-5 diskectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran has verified military service from October 2002 to March 2003 (active duty for training), March 2003 to May 2003 (active duty), and June 2006 to March 2008 (active duty).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For his increased rating claim, the Veteran asserts his back disability warrants a disability rating in excess of 40 percent.  The Veteran underwent a VA back examination in January 2015 in conjunction with his claim for individual unemployability; however, this examination was not considered in connection with his increased rating claim.  The most recent supplemental statement of the case was in March 2011.  

The Veteran asserts he has a hernia or residuals of a hernia due to service or his service-connected back disability.  The VA and private treatment records in the file indicate the Veteran underwent surgery for a hernia in August 2005.  However, there are no treatment records from this time.  Likewise, VA and private treatment records indicate a history of migraines diagnosed in November 2005; yet, there are no treatment records which include treatment or diagnosis of this disorder.  As such, a remand is necessary to obtain any outstanding relevant VA and private treatment records pertaining to the Veteran's claims.
 
Finally, the Veteran has asserted service connection for a disorder manifested by tremors is warranted.  In an April 2007 VA progress note, the examiner noted the Veteran was to consult with neurology due to bilateral hand tremors.  He stated they were worse after emotional situations or anxiety.  The tremors were not constant and affected his occasional activities such as drinking coffee.  There was no evidence of hand tremors at that time.  During the May 2007 VA spine examination, the Veteran reported that his back pain caused increased anxiety and tremors in his hands made it impossible for him to shave himself.  Upon physical examination, the examiner noted tremors in his upper extremities.  Although the Veteran underwent a peripheral nerves examination in October 2008, that examination focused on the Veteran's service-connected lower right extremity, and there is no evidence of diagnostic testing or other examination considering the Veteran's claimed upper extremity tremors.  As there is objective evidence of hand tremors, and the Veteran has asserted that these tremors are related to his service-connected psychiatric or back disorder, the Board finds a VA examination is necessary for an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated him for his back disability as well as his claimed hernia, migraine, and tremors.  Of specific interest are any outstanding records dated prior to January 2007 or after December 2014.

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hand tremors.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose and describe any detail any hand tremors found on examination.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder manifested by hand tremors are caused by or etiologically related to service or service-connected disability to include service-connected low back disability and/or major depressive disorder.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




